Case 2:17-cv-00887-GRB-ST Document 76 Filed 01/12/21 Page 1 of 2 PageID #: 269

                      BAXTER SMITH & SHAPIRO, P.C.
                                      Attorneys at Law
                              200 Mamaroneck Avenue, Suite 601
                                White Plains, New York 10601
Robert C. Baxter                     _________________           Jennifer Warycha
Arthur J. Smith                   Telephone: (914) 684-1055      Joshua A. Bloom
Sim R. Shapiro                     Facsimile: (914) 684-1058     Bryan R. Forbes
Dennis S. Heffernan*                   www.bssnylaw.com          Patrick H. Thompson
Harold A. Campbell                                               James F. Diviney
Margot L. Ludlam                                                 Francesca Gaspari
Louis B. Dingeldey Jr.                                           Antoinette N. Luciano
    ________                                                          _________

*Admitted in New Jersey                                           Maria Peranzo, RN

                                    January 12, 2021
Honorable Steven Tiscione
United States Magistrate Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201
                     Re: Hernandez, et al. v. Marcofai Corp., et al.
                            Docket No.: 17-CV-887-GRB-ST
                            Our File No.: 17496 LL
Dear Honorable Tiscione:

       This office represents the defendants Marcofai Corp. (d/b/a Hicksville Flowers &
Fruiterers), Martin Lebedin, Cora B. Lebedin, and Faith Barresse in the above-
referenced matter.

       Please allow this correspondence to serve as a request for an extension of the
discovery deadline in this action as well as an adjournment of the telephone conference
scheduled for January 25, 2021 at 11:00 A.M. The basis for this request is that last
month, shortly after the previous conference, I was diagnosed with an acute case of
Covid-19 and was hospitalized (mostly in the Intensive Care Unit on a high-flow oxygen
machine). Thankfully, I have been discharged and am experiencing gradual
improvement. I have started to work remotely but am only beginning to catch up on
work; I am still not permitted to return to the office. Accordingly, I would respectfully
request that the Court grant an extension of 20 days to serve additional discovery
demands (which were addressed at the previous conference) and 30 days thereafter for
the plaintiffs to respond and that the conference be adjourned to a subsequent date.




    New York Office                Westchester Office                   Buffalo Office
505 8th Avenue, Ste. 1704         200 Mamaroneck Ave.                 182 Dwyer Street
 New York, NY 10018               White Plains, NY 10601            West Seneca, NY 14224
 Tel. No. (212) 732-9800          Tel. No. (914) 684-1055           Tel. No. (716) 854-6140
 Fax No. (212) 732-0152           Fax No. (914) 684-1058            Fax No. (716) 854-6540
Case 2:17-cv-00887-GRB-ST Document 76 Filed 01/12/21 Page 2 of 2 PageID #: 270




      Thank you for your consideration of this application.

                                         Respectfully submitted,

                                         Baxter Smith & Shapiro, P.C.


                                         Sim R. Shapiro
                                         By:      Sim R. Shapiro

cc:

Clela Errington, Esq.
Michael Faillace & Associates, P.C. (via email)
60 East 42nd Street, Suite 4510
New York, New York 10165
